Citation Nr: 1626560	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  02-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2003, the Board denied entitlement to service connection for bilateral knee and lumbar spine disabilities.  In October 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further evidentiary development.  The appeal was remanded by the Board in February 2008 and again in August 2010.

The issue of entitlement to service connection for right knee and lower back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is causally related to his service-connected healed left fibular fracture.





CONCLUSION OF LAW

Left knee degenerative arthritis with patellofemoral pain syndrome is proximately due to service-connected healed left fibular fracture.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his left knee disability is causally related to his service-connected healed left fibular fracture.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The facts may be briefly summarized as follows.  The Veteran filed his claim for service connection in August 2001.  Over the course of the appeal, he has reported left knee symptoms, including pain, swelling, and limitation of motion, that he believes are due to compensated gait from his service-connected left ankle disability.  He submitted a private medical opinion, dated in July 2001, diagnosing him with "left tibio fibular joint dysfunction at knee level" which "developed as a consequence of his primary ankle injury."  The examiner clarified that "residual limitation at ankle joint has progressively affected the relation between tibio-fibular head at knee level," producing "pain, discomfort in lateral leg and limitation of activities."  In May 2009, the Veteran underwent an arthroscopic partial meniscectomy with chondral shaving.  Subsequent treatment notes document ongoing chronic left knee pain with a diagnosis of left knee arthritis.

In May 2016, a VA examination was performed, and the Veteran was diagnosed with patellofemoral pain syndrome and degenerative arthritis of the left knee.  In her report, the examiner noted "crepitus over the lateral joint area to flexion and extension."  She further noted that the Veteran "has history of left ankle surgery and has pes pronation which may be secondarily producing lateral knee pain from overstress."

In sum, although the examiner provided little in the way of explanation and did not explicitly find that the Veteran's left knee disability was linked to his left ankle condition, the Board notes that her conclusion is consistent with the prior private examiner's finding that the Veteran's left knee symptoms "developed as a consequence of his primary ankle injury."  Thus, the Board finds that the weight of the evidence supports a finding that the Veteran's left knee disability is causally related to his service-connected healed left fibular fracture.  Service connection for a left knee disability on a secondary basis is therefore warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a left knee disability, diagnosed as degenerative arthritis with patellofemoral pain syndrome, is granted.


REMAND

Regrettably, the Board finds that another remand is required prior to the adjudication of the remaining claims on appeal.

The Veteran contends that his lower back and right knee disabilities were caused or aggravated by his service-connected left ankle disability (which itself stems from an in-service left ankle fracture).  He also contends that these disabilities developed during service, and therefore should be service-connected on a direct basis.  In its most recent remand, the Board directed the AOJ to obtain a VA medical opinion in order to evaluate whether the claimed disabilities were causally linked to the Veteran's left ankle disability, and to reconcile prior negative VA medical opinions with a July 2001 positive nexus opinion submitted by a private physician.

With respect to the claimed lower back disability, the record establishes current diagnoses of degenerative arthritis and bulging disc.  VA examinations were conducted in November 2014 and May 2016.  Both resulted in negative nexus opinions.  Upon review, however, the Board finds that these opinions are inadequate to decide the claim.  At the outset, the Board notes that neither opinion discusses the July 2001 positive opinion (which held that the Veteran's L5 radiculopathy and disc disease originated in service), notwithstanding the Board's specific remand instructions.  In addition, the November 2014 VA examiner's finding that the Veteran's lumbar spine symptoms "are not etiologically related to patient's left leg distal fracture but to aging" lacks a detailed rationale and is therefore unreliable.  The May 2016 examiner's opinion is likewise unreliable, as she stated that the Veteran had "no back complaints until 2000."  Given that the record reflects multiple in-service reports of back pain; post-service treatment for lower back pain beginning in 1999; and the Veteran's own lay reports of continuity of symptomatology since his discharge, the examiner's findings are inconsistent with the evidence of record.  An addendum is therefore necessary to enable the Board to properly evaluate the claim.

With respect to the claimed right knee disability, the record establishes current diagnoses of degenerative arthritis with patellofemoral pain syndrome.  Notably, a March 2015 VA orthopedic note shows complaints of left ankle pain with a notation that "due to change in gait he is now experiencing knee pain bilaterally."  On VA examination in May 2016, the examiner opined that the Veteran's right knee arthritis was more likely attributable to the aging process.  In support of this finding, the examiner noted that the Veteran's "gait is normal in the medical evaluations done."  In light of the March 2015 orthopedic note (and additional medical records documenting the Veteran's altered gait due to his left ankle symptoms), the examiner's opinion appears to be inconsistent with the evidence of record.  Consequently, an addendum opinion is necessary to clarify whether the Veteran's right knee disability has been caused or aggravated by his left ankle disability, to include altered gait.

In sum, a remand is required for additional evidence, as the Board's prior remand directives have not been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for the period from January 2016 to the present.

2.  Return the claims file to the examiner who completed the May 2016 opinion for an addendum regarding the Veteran's lower back disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back disability, to include degenerative arthritis and recurrent bulging disc with radiculopathy, was incurred in or otherwise the result of service.

The examiner is also requested to offer an opinion addressing whether it is at least as likely as not that the Veteran's lower back disability is proximately due to or aggravated beyond the normal progress of the disorder by his service-connected healed left fibular fracture with left knee disability.

The examiner should discuss the following:

(a)  	In-service reports of back pain, including the February 1982 report of back pain, the March 1983 report of pain radiating through the Veteran's left leg, and the 1984 report of recurrent back pain at separation;

(b)  	The Veteran's lay reports of ongoing back pain since service;

(c)  	The July 2001 private opinion of record finding that the Veteran's L5 radiculopathy and disc disease originated in service; and

(c) Medical documentation of altered gait due to left ankle disability, to include the March 2015 VA orthopedic note reflecting bilateral knee pain due to altered gait;

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  Return the claims file to the examiner who completed the May 2016 opinion for an addendum opinion regarding the Veteran's right knee disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability, to include degenerative arthritis with patellofemoral pain syndrome, was proximately due to or aggravated beyond the normal progress of the disorder by his service-connected healed left fibular fracture with left knee disability.

The examiner should discuss the following:

(a)  	The Veteran's lay statements regarding his right knee symptoms, to include reports of altered gait due to left ankle disability; and

(b)  	Medical documentation of altered gait due to left ankle disability, to include the March 2015 VA orthopedic note reflecting bilateral knee pain due to altered gait.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


